In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-3858
PAUL SELLARS, SR.,
                                           Plaintiff-Appellant,
                               v.

CITY OF GARY, GARY FIRE DEPARTMENT,
ROBERT WALKER, in his individual and
official capacity, and JANSEN ROLLINS,
in his individual and official capacity,
                                         Defendants-Appellees.
                        ____________
           Appeal from the United States District Court
     for the Northern District of Indiana, Hammond Division.
            No. 2:04-CV-335—James T. Moody, Judge.
                        ____________
       ARGUED JUNE 6, 2006—DECIDED JULY 7, 2006
                    ____________


  Before FLAUM, Chief Judge, and POSNER and KANNE,
Circuit Judges.
  FLAUM, Chief Judge. Pursuant to a prior settlement
agreement between the plaintiff, Paul Sellars, Sr., and the
City of Gary, Sellars is entitled to a Gary Firefighter
Service Pension. On June 20, 2003, Sellars turned fifty
years old. Soon after, he applied for and was granted early
receipt of his pension benefits. In addition, Sellars re-
quested health care benefits from the City. The defendants
denied his request for health care benefits. As a result,
2                                                  No. 05-3858

Sellars sued the City, alleging that his rights under the
Equal Protection Clause of the Fourteenth Amendment
were violated and that the City breached the original
settlement agreement by denying him health care benefits.
The district court granted summary judgment for the
City on both the equal protection claim and the breach
of contract claim. Sellars appeals. For the following reasons,
we now affirm the judgment of the district court.


                       I. Background
   Beginning on August 21, 1974, the defendants, the City
of Gary and the Gary Fire Department (“Gary”), employed
the plaintiff, Paul Sellars, Sr., as a firefighter. Following his
separation from employment with Gary in 1991, Sellars
filed suit against his former employer. A settlement agree-
ment between Sellars and Gary designated April 1, 1997, as
Sellars’ retirement date. The settlement agreement also
provided that “Sellars shall be entitled to a Gary Firefighter
Service Pension.”
  Although retirees were permitted to participate in
Gary’s health insurance plan in 1997, these retirees paid
full price for their insurance. A new Collective Bargaining
Agreement (“CBA”) between Gary and the Firefighters’
Union became effective in 2003. Article 33 of this CBA
offered discounted health insurance coverage to retirees
who elect to participate in the health care plan within 90
days of their retirement.
  Sellars turned fifty years old on June 20, 2003. He claims
that in July 2003, he applied for early receipt of his pension
benefits and requested health insurance benefits from Gary
Pension Board Secretary Jansen Rollins. After receiving no
response from Gary, on January 9, 2004, Sellars sent a
letter through his attorney formally requesting health
benefits. Gary denied this request, claiming that the parties
did not include health insurance in the 1997 settlement
No. 05-3858                                                3

agreement. In addition, Gary claimed that even if Sellars
was eligible, he failed to make a timely request for cover-
age.
  On August 11, 2004, Sellars filed this complaint, claiming
Gary violated his equal protection rights under 42 U.S.C.
§ 1983. In addition, Sellars filed a pendent claim for breach
of contract under Indiana law. On August 26, 2005, the
district court granted Gary’s motion for summary judgment
on both the equal protection and breach of contract claims.
Sellars now appeals.


                      II. Discussion
  This Court reviews a district court’s grant of summary
judgment de novo, considering all facts in the light most
favorable to the non-moving party (Sellars). Summary
judgment is inappropriate if there is a genuine issue of
material fact. See McCoy v. Harrison, 341 F.3d 600, 604
(7th Cir. 2003). To survive summary judgment, the non-
moving party must make a sufficient showing of evidence
for each essential element of its case on which it bears the
burden at trial. See Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986).


A. Equal Protection
  Sellars’ equal protection claim alleges that Gary treated
him differently from other similarly situated individuals
because he pursued an earlier civil rights action against the
City. A plaintiff may allege an equal protection class-of-one
violation when discrimination or unequal treatment is not
based on membership in a particular class or group. See
Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (“Our
cases have recognized successful equal protection claims
brought by a ‘class of one,’ where the plaintiff alleges that
she has been intentionally treated differently from others
4                                                No. 05-3858

similarly situated and that there is no rational basis for the
difference in treatment.” (citations omitted)).
  The first element a plaintiff must prove in establishing a
class-of-one equal protection claim is the existence of
similarly situated individuals. To prove that other persons
are similarly situated, a plaintiff must demonstrate that
such “individuals were identical to him in all relevant
respects.” Levenstein v. Salafsky, 414 F.3d 767, 776 (7th Cir.
2005) (citing Grayson v. O’Neill, 308 F.3d 808, 819 (7th Cir.
2002)). “It is clear that similarly situated individuals must
be very similar indeed.” McDonald v. Vill. of Winnetka, 371
F.3d 992, 1002 (7th Cir. 2004) (citing Purze v. Vill. of
Winthrop Harbor, 286 F.3d 452, 455 (7th Cir. 2002) (holding
that in order to be considered “similarly situated,” compara-
tors must be “prima facie identical in all relevant
respects”)). The district court found that Sellars did not
meet his “burden to demonstrate that he was treated
differently than similarly situated employees.”
  The record indicates that six employees who retired
between December 31, 2004, and January 13, 2005, were
given a “Retirement Checklist” which asked, “Do you wish
to continue the City Health Plan?” Sellars did not receive a
similar form. The six employees in question were members
of the Gary Fire Department during the period of Sellars’
employment and requested the health insurance benefits he
desires.
   Sellars claims he is similarly situated to the six form
recipients. The flaw in Sellars’ argument is his failure to
demonstrate that this checklist was used on April 1, 1997,
his “retirement date,” in July 2003, or even on January 9,
2004, when he formally requested benefits. The district
court suggested that Sellars could have proven the exis-
tence of similarly situated individuals by showing “some
firefighter (perhaps a police or some other public employee
would also suffice) who retired before or near the time
No. 05-3858                                                      5

Sellars did, was either offered the checklist or, several years
later, requested commencement of pension and health
insurance benefits and had health insurance benefits
granted.” Sellars has provided no such evidence.
  Sellars argues that he has been treated differently than
the six retirees who received the checklist because they
were given “some means to secure [their] benefits” and he
was not. This does not, however, establish a prima facie
case that these individuals were similarly situated or
directly comparable to Sellars in all material respects. In
addition to other differences between Sellars and the
other retirees, two distinctions are obvious on the face of
the forms: Sellars’ official date of retirement and the
checklist recipients’ date of retirement vary greatly, and the
forms in the record ask if the retirees wish to continue
coverage that Sellars was not receiving. The differences
in timing and conditions between Sellars and the six
form recipients are material.1
  To prove his class-of-one discrimination claim, Sellars was
required to make out a prima facie case. Without evidence
of at least one similarly situated employee, Sellars has
failed to show that any disparate treatment he may have
suffered was improper. Racine Charter One, Inc. v. Racine
Unified Sch. Dist., 424 F.3d 677, 681-83 (7th Cir. 2005); Bell
v. Duperrault, 367 F.3d 703, 707 (7th Cir. 2004) (“Unfortu-
nately for [the plaintiff], his argument fails because he has
not shown that others were actually similarly situated.”).
Thus, our analysis of Sellars’ equal protection claim ends


1
   Questions regarding other possible differences also remain, such
as whether the six form recipients retired under normal condi-
tions, early, or pursuant to a settlement or other special circum-
stances. In any event, further possible distinctions between
Sellars and the six form recipients would not alter the outcome of
this case.
6                                                   No. 05-3858

and we affirm the district court’s grant of summary judg-
ment for the Gary Fire Department on this issue.2


B. Breach of Contract
  In addition to his equal protection claim, Sellars alleged
that the defendants breached the terms of the settlement
agreement by refusing to include him in their health
insurance plan. He claims that the settlement agreement’s
language, which entitles Sellars to a “Gary Firefighter
Service Pension,” necessarily includes health insurance
benefits. The settlement agreement, however, makes no
mention of these benefits.
  Pendent jurisdiction is discretionary and governed by
28 U.S.C. § 1367(a). “[A] district court should consider and
weigh the factors of judicial economy, convenience, fairness
and comity in deciding whether to exercise jurisdiction over
pendent state-law claims.” Wright v. Associated Ins. Co., 29
F.3d 1244, 1251 (7th Cir. 1994) (citing Carnegie-Mellon
Univ. v. Cohill, 484 U.S. 343, 350 (1988)); see also United
Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966). “If
the district court, in deciding a federal claim, decides an
issue dispositive of a pendent claim, there is no use leaving
the latter to the state court.” Rothman v. Emory Univ., 123
F.3d 446, 454 (7th Cir. 1997) (quoting Wright, 29 F.3d at
1251).



2
   Both parties devote a portion of their briefs to the question
of exactly what a plaintiff must demonstrate to support the second
element of a prima facie class-of-one equal protection claim. See
Ind. Land Co. v. City of Greenwood, 378 F.3d 705 (7th Cir. 2004);
Tuffendsam v. Dearborn County Bd. of Health, 385 F.3d 1124 (7th
Cir. 2004); Racine Charter One, Inc., 424 F.3d 677. As we have
resolved this case based upon the first element, we need not
address the second.
No. 05-3858                                                  7

  We review a district court’s decision to exercise pendent
jurisdiction for abuse of discretion. See Landstrom v. Ill.
Dep’t of Children and Family Servs., 892 F.2d 670, 679 (7th
Cir. 1990).
  Judicial economy and convenience both support the
district court’s decision to exercise pendent jurisdiction. The
district court’s opinion demonstrates that its analysis of the
equal protection claim was intertwined with an analysis of
the definition of the “Gary Firefighter Service Pension
Plan,” which Sellars is entitled to as a result of
his settlement agreement. There is no reason why an-
other court should be required to examine these same
issues. See Rothman, 123 F.3d at 454.
  In addition, no questions of fairness are implicated by the
district court’s decision to retain jurisdiction. There was a
significant amount of time for discovery in this case, Sellars
had an opportunity to present evidence of the City’s alleged
breach, and Sellars points to no evidence in the record that
his claim was unfairly evaluated by the district court or
that a state court would have provided him a better oppor-
tunity to plead his case.
  Finally, as to the issue of comity, the district court was
not asked to address complex questions of state law. Where
“the correct disposition of the claim is ‘so clear as a matter
of state law that it can be determined without further trial
proceedings and without entanglement with any difficult
issues of state law,’ ” there is no need for a federal court to
relinquish jurisdiction on the basis of comity. Wright, 29
F.3d at 1252 (quoting Brazinski v. Amoco Petroleum
Additives Co., 6 F.3d 1176, 1182 (7th Cir. 1993)). Here, the
district court only needed to review unambiguous contrac-
tual language. In so doing, the federal court did not invade
the province of the state judiciary.
  Sellars argues in the alternative, that if this Court does
find pendent jurisdiction acceptable, that the proper
interpretation of the words “Gary Firefighter Service
8                                               No. 05-3858

Pension” in the Settlement Agreement entitles him to “any
and all benefits associated with said pension.” Sellars
claims that at a minimum, the Settlement Agreement
was ambiguous and could be interpreted to mean all
pension benefits including health insurance. Under Indiana
law, a contract is ambiguous “only where reasonable people
could find its terms susceptible to more than one interpreta-
tion.” Ethyl Corp. v. Forcum-Lannom Assocs., Inc., 433
N.E.2d 1214, 1217-18 (Ind. App. 1982) (citations omitted).
  The plain language of Sellars’ settlement agreement
did not include health insurance benefits. The agreement
gives no indication of an intent to include any benefits in
addition to the pension.
  Furthermore, even were we to find the settlement
agreement ambiguous, Sellars failed to make a timely
request for benefits. The district court quoted a para-
graph of the “City of Gary, Indiana Employee Health Care
Plan,” which governs the benefits Sellars alleges he is due.
This paragraph states:
    Retired sworn Firefighters & Police Officers, who are
    members of the City of Gary Fire or Police pension
    fund, are eligible to continue coverage under The City
    of Gary Health Care Plan for only the persons insured
    at the time of retirement. . . . The decision to continue
    the plan must be made on or before the date of retire-
    ment, otherwise coverage(s) will be terminated and
    cannot be reinstated.
It is undisputed that Sellars’ date of retirement was April
1, 1997. He did not request health benefits at that time, nor
has he shown that he was insured under the City of Gary
Health Plan on that date. Sellars first requested health
insurance benefits on January 9, 2004, only after a dis-
counted plan was offered to retirees who were already
participating in the plan. Under the requirements of the
“City of Gary, Indiana Employee Health Care Plan” or the
No. 05-3858                                               9

2003 Collective Bargaining Agreement, which allowed
retirees to elect participate in the health care plan within
90 days of retirement, Sellars’ application was made
well after his eligibility expired.


                    III. Conclusion
  For the above stated reasons, we AFFIRM the district
court’s grant of summary judgment in favor of the defen-
dants.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-7-06